DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Goren on January 25, 2022.
The application has been amended as follows: 
In claim 1, line 11, replace “second” with --first--.
In claim 1, line 12, add --entirely-- before “covers”.
In claim 13, line 13, add --entirely-- before “covers”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the dielectric layer forming side walls along sides of the plurality of first polymer projections and floors on the underlying surface in the spaces between the first polymer projections and defining wells in spaces that extend to the floors between the side walls of the second dielectric layer, a layer of polymer that fills the wells of the first dielectric layer and entirely covers the first dielectric layer,… the second dielectric layer forming side walls along sides of the plurality of second polymer projections and floors on the first dielectric layer in the spaces between the second polymer projection and defining wells that extend to the floor in spaces between the side walls of the second dielectric layer in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-4 and 7-12 are also allowed as they depend from an allowed base claim.
With respect to claim 5, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the second dielectric layer is entirely separated from the first dielectric layer by the layer of polymer in regions over the first plurality of polymer projections in combination with the remaining limitations called for in claim 5.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 5. Therefore, claim 5 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record.
the dielectric layer forming side walls along sides of the polymer projections and floors on the underlying surface in the spaces between the plurality of polymer projections and defining wells in spaces that extend to the floors between the side walls, and a layer of polymer that fills the wells and entirely covers the dielectric layer.in combination with the remaining limitations called for in claim 13.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 13. Therefore, claim 13 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. 
With respect to claim 15, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest and floors on the underlying surface in the spaces between the plurality of polymer projection and defining wells in spaces that extend to the floors between the side walls, wherein the side walls are aligned with the gaps between the OLEDS; and a layer of polymer that fills the wells and covers the dielectric layer in combination with the remaining limitations called for in claim 15.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 15. Therefore, claim 15 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 16-20 are also allowed as they depend from an allowed base claim.
With respect to claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest and floors on the underlying surface in the spaces between the plurality of polymer projection and defining wells in spaces that extend to the floors between the side walls, wherein the side walls are positioned at a uniform lateral positions relative the OLEDs, to pixels comprising a plurality of OLEDs, or to groups of pixels, and a layer of polymer that fills the wells. in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 22 and 23 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 26, 2022